Citation Nr: 0926851	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 
2002 for the grant of service connection for atherosclerotic 
coronary artery disease.

2.  Entitlement to service connection for heart damage, other 
than hypertension, left ventricular hypertrophy, and 
atherosclerotic coronary artery disease, due to heart 
catheterization in service.

3.  Assignment of an appropriate initial evaluation for 
atherosclerotic coronary artery disease prior to May 17, 
2002.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 1998 and 
August 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, in which service 
connection for heart damage due to heart catheterization in 
service was denied, and in which service connection for 
atherosclerotic coronary artery disease was granted, as 
secondary to the service-connected hypertension, and assigned 
a 100 percent disability evaluation effective in May 2002.  
The Veteran appealed the effective date for service-
connection assigned.

This case was remanded in June 2007.

The Veteran testified before a member of the Board in 
November 2000 who is no longer employed with the Board.  In 
addition, the transcript of that hearing has not been 
associated with the claims file.  The RO notified the Veteran 
of this in a letter dated in January 2007, and asked if he 
wished to testify before a Veterans Law Judge who would be 
able to participate in this decision.  The Veteran did not 
respond.  The Board finds it may proceed with the 
adjudication of this claim.  First, as will be explained 
below, it is granting the claim for an earlier effective date 
and remanding the issue of the appropriate evaluation to be 
assigned.  Concerning the claim for service connection, VA 
examinations and treatment records show that there is no 
current disability that can be service-connected.  As the 
presence of a current disability is a medical determination, 
it is not likely that the November 2000 testimony, which is 
lay evidence, would provide a basis upon which to find a 
current disability despite the Veteran's credibility as a 
witness.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Finally, as noted above, the Veteran did not respond that he 
wished to have another hearing, although one was offered to 
him.  There is therefore no prejudice in proceeding with this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


FINDINGS OF FACT

1.  The earliest document in the claims file that may be 
accepted as a claim for service connection for a heart 
condition is the claim that the Veteran filed in January 1996 
which was received by the RO on January 23, 1996.

2.  The preponderance of the medical evidence is against a 
finding that the Veteran manifests residuals of heart 
damage-other than the already service-connected 
hypertension, left ventricular hypertrophy, and 
atherosclerotic coronary artery disease-that is the result 
of the inservice catheterization procedure.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 23, 1996, 
and no earlier, for the grant of service connection for 
atherosclerotic coronary artery disease are met. 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(b), 3.159, 3.400 (2008).

2.  The criteria for service connection for the residuals of 
heart damage-other than the already service-connected 
hypertension, left ventricular hypertrophy, and 
atherosclerotic coronary artery disease-as the result of 
heart catheterization during active service are not met.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Concerning the issue of an earlier effective date for the 
service connected atherosclerotic coronary artery disease, 
the issue is a "downstream" issue, as the initial claim for 
service connection for atherosclerotic coronary artery 
disease was granted in the August 2003 rating decision 
appealed, and the current appeal arises from the Veteran's 
disagreement with the effective date originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, as the 
Veteran's claim for an earlier effective date was appealed 
directly from the initial rating assigned, no further action 
under section 5103(a) is required. Goodwin v. Peake, 22 Vet. 
App. 128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); and Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Concerning the claim for service connection, the Veteran 
filed his claim before the passage of the VCAA.  Subsequent, 
post-adjudication, notice was provided in May 2003, January 
2007 and June 2007 letters.  The letters included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  
The letters also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed condition existed from service to 
the present time, any treatment records pertaining to the 
claim, and any medical evidence of current disability.

The April 1999 statement of the case and subsequent 
supplemental statements of the case provided the appellant 
with the relevant regulations for his service connection 
claim, including those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claim.  Moreover, the record shows that the 
appellant was represented by a Veterans' Service Organization 
and its counsel throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based n 
the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his service connection claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Sanders, supra.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
his heart conditions, and afforded the Veteran the 
opportunity to give additional testimony before the Board-as 
his November 2000 transcripts are no longer of record.  
However, the Veteran did not respond to this request.  

The June 2007 remand requested that the RO obtain a medical 
examination and opinion as to whether or not the Veteran 
manifested a heart condition that was the result of damage 
sustained during his inservice heart catheterization.  The 
June 2007 VA examination and July 2007 and May 2009 addenda 
do not answer this question.  However, these reports did not 
diagnose a heart condition other than the atherosclerotic 
coronary artery disease, left ventricular hypertrophy, and 
hypertension for which the Veteran is already service-
connected.  Specifically, the VA examinations, February 2002 
private medical opinion, and VA treatment records do not show 
that the condition manifested inservice during his heart 
catheterization, atrial fibrillation, has recurred.  Hence, 
for reasons further explained below, remand for another 
opinion at this point is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.

II. Facts

The Veteran was service connected for hypertension 
immediately after discharge from active service in 1970.  The 
condition was evaluated as 10 percent disabling, and 
described as essential hypertension.  In a September 1973 
rating decision, the condition was described as left 
ventricular hypertrophy and essential hypertension, and 
evaluated as 30 percent disabling.

Thereafter, the Veteran filed a claim for service connection 
for a heart condition separate and apart from his service-
connected hypertension and left ventricular hypertrophy in 
October 1979.  The Veteran stated he had been treated for a 
cardiac condition while on active service, and that periodic 
symptoms of this condition had recurred from then.  These 
symptoms, he said, had reached the state that he was 
undergoing treatment.  In March 1980, the RO issued a letter 
explaining that service-connection for his heart condition 
had been previously established and rated at 30 percent.  The 
letter directed that he would need to present medical 
evidence showing his condition had increased in severity to 
prevail in a claim for increased evaluation.   The Veteran 
did not respond to this letter.  The Board considers this 
claim abandoned.  See 38 C.F.R. § 3.158.

In January 1996, the Veteran again requested to amend his 
claim to include service connection for his heart condition, 
with other symptoms, as secondary to his hypertension.  He 
also claimed an increased rating for his hypertension.  The 
claim was received on January 23, 1996.  

In an April 1996 rating decision, the RO denied an increased 
evaluation for the service-connected left ventricular 
hypertrophy and hypertension, but did not address the issue 
of service connection for a heart condition secondary to the 
service connected hypertension.  In September 1997, the 
Veteran filed another claim for service connection for a 
heart condition which was the result of damage sustained 
during his inservice heart catheterization.  A hand-written 
comment on the document shows the claim was interpreted as 
one for increase, as the Veteran was already service-
connected for a heart condition.  In February 1998, the RO 
denied an increased evaluation for the service-connected left 
ventricular hypertrophy and hypertension, and denied service 
connection for a heart condition as the result of damage 
sustained during the inservice heart catheterization.  The 
Veteran appealed this decision.

In a June 1999 hearing before the hearing officer at the 
local RO, the Veteran testified that he presented at the VA 
for treatment of his hypertension, and that he also 
complained of symptoms of his heart condition, but didn't 
know what they could do to treat him.  He testified that no 
physician had specifically told him what kind of damage he 
had sustained during the heart catheterization in service, 
and that no physician had stated to him that he had heart 
damage now.  

In October 2000, the Veteran submitted a claim for service 
connection for heart atrial fibrillation.  In an October 2000 
Appellant's Brief, the Veteran's representative articulates 
the argument that the Veteran sustained heart damage during 
the inservice heart catheterization, and has developed a 
heart condition, to include atrial fibrillation, as a result.  
In November 2000, the Veteran testified before a Board Member 
who is no longer with the Board, and the transcripts are not 
of file.  It will therefore be assumed that his testimony as 
to the presence of a heart condition other than his 
hypertension and left ventricular hypertrophy was similar to 
that he gave before the RO in June 1999, in that he reported 
symptoms of the claimed condition that were separate and 
apart from those symptoms associated with his already 
service-connected hypertension and left ventricular 
hypertrophy.

In November 2001, the Veteran filed a claim for service 
connection for a heart condition as secondary to his service-
connected hypertension.  

In a February 2002 statement, the Veteran's private treating 
physician, a Cardiology Fellow, opined that there appeared to 
be evidence, both written and verbal, per the Veteran, that 
the Veteran suffered complications during his catheterization 
performed while on active service in 1969.  In making this 
opinion, the physician stated he had reviewed the service 
medical records and past medical history, including the 
record of his cardiac catheterization in 1969.  

A report of VA examination for heart conducted in May 2002 
reflects that the echocardiograms have evidenced fixed 
deficits in the apex and inferior septum area of the heart 
showing an old myocardial infarction without hypo-perfusion 
or reversible defects.  Electrocardiogram was reported to 
show sinus rhythm and non-diagnostic T-wave changes.  The 
examiner observed that the fixed defects were from the old 
myocardial infarction.  The examiner diagnosed essential 
hypertension, moderately severe, arterial sclerotic heart 
disease and silent myocardial infarction.  The examiner 
opined that the Veteran's cardiomyopathy was caused by his 
hypertension, and that his hypertension was probably the 
etiology for all of his heart conditions.  The examiner noted 
that the claims file was not reviewed.

The Veteran underwent additional VA examination for the heart 
in June 2003.  The same examiner conducted the examination, 
and this time had review of the claims file.  Echocardiogram 
results were reported to show only regional wall motion 
abnormalities with normal left ventricle ejection fraction.  
The examiner again diagnosed essential hypertension and 
atherosclerotic coronary artery disease, with shortness of 
breath and occasional angina.  Left ventricular cardiac 
function was found to be normal.  Electrocardiogram was 
reported to show sinus rhythm at 57 and non-specific T-wave 
changes.  The examiner opined that the hypertension started 
during active service and was the main cause of the Veteran's 
heart disease, which has gotten progressively worse.  

In the August 2003 rating decision, the RO granted service 
connection for atherosclerotic coronary artery disease, and 
assigned an evaluation of 100 percent, effective in May 2002.  
The Veteran appealed the effective date assigned and, in a 
2004 statement, contended the effective date should go back 
to 1971, when he started to have problems.

In the decision, the RO explained that it assigned an 
effective date of May 2002 because the VA examination of that 
date was the first examination showing symptoms enabling an 
evaluation.  However, review of the record shows that the 
Veteran was found to manifest a heart condition as early as 
1997.  VA general medical examination conducted in September 
1997 shows uncertain findings of heart enlargement, with 
regular rhythm and no murmurs or rhythm disturbances.  The 
examiner stated that the Veteran had atypical chest pain 
suggestive of chest wall pain.  In the examiner's opinion, 
the Veteran exhibited a cardiac fixation that he had 
something wrong with his heart, and the examiner observed 
that there may be some underlying disease, but could not 
establish what that was.  The examiner observed that the 
Veteran's hypertension was not well-controlled, and that this 
may be a factor in production of heart disease eventually.  
The report does not show the examiner was a cardiologist.

III.  Analysis

Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. The effective date for the grant of 
service connection for disability compensation is the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions. See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992). Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim. When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).

New and material evidence received prior to the expiration of 
the appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period. 38 C.F.R. § 3.156(b).

As noted above, the Veteran's first claim for a heart 
condition separate and apart from his service-connected 
hypertension and left ventricular hypertrophy was in 1979, 
and he was asked to provide additional information.  Even 
though the RO construed this claim as one for an increased 
evaluation, the letter explained this to the Veteran.  The 
Veteran did not respond, and the claim is considered 
abandoned.  38 C.F.R. § 3.158.

Thereafter the Veteran filed claims for a heart condition as 
separate and apart form his service-connected hypertension 
and left ventricular hypertrophy in 1996 and 1997.  In 1996, 
the claim was for a heart condition as secondary to the 
service-connected hypertension.  In 1997, the Veteran claimed 
a heart condition as the residuals of heart damage during the 
inservice heart catheterization.  The RO did not address the 
matter of service-connection for a heart condition other than 
the hypertension and left ventricular hypertrophy in its 
April 1996 rating decision and denied service connection for 
a the residuals of heart damage as the result of the 
inservice heart catheterization in the February 1998 rating 
decision.   The Veteran appealed the February 1998 rating 
decision.  

The September 1997 VA examination showed manifestations of a 
heart condition, but the examiner was unable to diagnose it.  
The RO did not request examination by a cardiologist until 
2002, when arterial sclerotic coronary artery disease was 
diagnosed and found to be the result of the service-connected 
hypertension.  It is not clear why the RO delayed obtaining 
an examination by a cardiologist for 5 years after receiving 
medical evidence that the Veteran had manifestations of a 
heart condition that were not diagnosed.  In any event, that 
delay was not caused by the Veteran. 

Given the complexities of the medical condition involved, it 
is not reasonable to expect that the Veteran understand the 
precise nature of the diagnoses and interrelationships of his 
various heart conditions.  The Board itself requested 
clarification of these matters in its December 2007 remand.  
The Veteran, however, was aware that he had a heart condition 
which presented with symptoms other than those associated 
with his hypertension, and consistently claimed service 
connection for these manifestations from his claim in 1996 
through 2002, when service-connected was afforded.  Giving 
him the benefit of the doubt, as the law requires, the Board 
concludes that the manifestations of a heart condition noted 
in he 1997 exam is, in fact, the heart disability finally 
diagnosed by a cardiologist in 2002. 

The record presents no other document that may be accepted as 
a claim for a heart condition other than the service-
connected hypertension and left ventricular hypertrophy 
earlier than that received on January 23, 1996.

The evidence thus supports an effective date of January 23, 
1996, and no earlier, for the grant of service connection for 
atherosclerotic coronary artery disease.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service medical records do show that during cardiac 
catheterization in July 1969, the Veteran developed atrial 
fibrillation.  However, his reports of medical history and 
examination at discharge in 1970 show diagnoses of essential 
hypertension controlled with medication and hyperventilation 
syndrome, secondary to chronic anxiety.  Examination revealed 
regular sinus rhythm without cardiomegaly, gallop or murmur.  
Resting electrocardiogram was normal and exercise cardiogram 
revealed no abnormal changes although the Veteran developed 
dizziness.  There was no nystagmus or shortness of breath and 
heart rate at that time was only about 100 per minute.  As 
noted above, the Veteran was service-connected for 
hypertension immediately upon discharge from active service.

VA examinations for the heart were conducted in May 2002, 
June 2003, and June 2007 with addendums in July 2007 and May 
2009.  These reports reflect findings of no other heart 
disability than that for which the Veteran is already 
service-connected, i.e., hypertension, left ventricular 
hypertrophy, and atherosclerotic coronary artery disease.  
Specifically, there are no findings of atrial fibrillation.  
Rather, the June 2007 examination reflects a history of 
paroxysmal atrial fibrillation, with current findings showing 
a normal sinus rhythm.  However, the examiner noted that he 
did not have the claims file for review at the time of 
examination.  After review of the claims file in May 2009, 
the examiner provided an addendum opining that, while the 
Veteran exhibited a brief episode of atrial fibrillation 
during his inservice cardiac catheterization, the condition 
resolved and he has had no recurrences of atrial fibrillation 
since then.

In addition to being based on review of the claims file, 
including service medical records, the examiner's opinion was 
informed by examination of the veteran.  This opinion is, 
therefore, probative.  Moreover, the findings are 
corroborated by those findings documented in May 2002 and 
June 2003 VA examinations for the heart.  Of particular 
import, the June 2003 examination was conducted by the same 
examiner who conducted the May 2002 examination, and was also 
based on review of the claims file and examination of the 
Veteran.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).

The February 2002 private statement notes the inservice 
atrial fibrillation, but does not reflect diagnosis of a 
current condition and, importantly, does not state that the 
Veteran currently manifests atrial fibrillation or any other 
heart condition than the already service-connected 
hypertension, left ventricular hypertrophy, and 
atherosclerotic coronary artery disease.  

There are no other findings or opinions establishing that the 
Veteran manifests atrial fibrillation or any other heart 
condition that is not already part of the service connected 
hypertension and left ventricular hypertrophy, and 
atherosclerotic coronary artery disease.  

The Veteran genuinely believes that he suffers from the 
residuals of damage to his heart sustained during his 
inservice heart catheterization, including atrial 
fibrillation, and the Veteran has offered his statements and 
testimony, and the statement of his private treating 
physician to this effect.  Based in part on the Veteran's 
testimony and his private treating physician's statement, as 
well as VA examinations and service medical records, service-
connection has been granted for hypertension and left 
ventricular hypertrophy as well as for atherosclerotic 
coronary artery disease.  The record shows no other heart 
condition that is not already service-connected.  
Specifically, atrial fibrillation has not been found to have 
recurred.  

As a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter so 
complex as the existence of atrial fibrillation, or any other 
heart condition, and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
findings provided by the VA examinations for heart conducted 
in May 2002, June 2003, and June 2007 with addendums in July 
2007 and May 2009.  See Jandreau, supra; Buchanan, supra.

A preponderance of the evidence is against the claim for 
service connection for the residuals of heart damage-other 
than the already service-connected hypertension, left 
ventricular hypertrophy, and atherosclerotic coronary artery 
disease-as the result of heart catheterization during active 
service, including atrial fibrillation, and service 
connection is not warranted. See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("in the absence of proof of a present 
disability, there can be no valid claim"); see also Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).


ORDER

An effective date of January 23, 1996, and no earlier, for 
the grant of service connection for atherosclerotic coronary 
artery disease is granted.

Service connection for the residuals of heart damage-other 
than the already service-connected hypertension, left 
ventricular hypertrophy, and atherosclerotic coronary artery 
disease-as the result of heart catheterization during active 
service, including atrial fibrillation, is denied.


REMAND

By this decision the Board has granted an effective date for 
service connection for atherosclerotic coronary artery 
disease of January 23, 1996.  The disability must be 
evaluated for the time period from the earlier effective date 
to the prior effective date.  

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed 
essential, assign an evaluation for the 
service connected atherosclerotic 
coronary artery disease prior to May 17, 
2002, with application of all appropriate 
laws and regulations; and consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case and afford a reasonable period of 
time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


